—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of sexual abuse in the first degree (Penal Law § 130.65 [3]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence. The People presented the testimony of the victim describing the incident as well as the testimony of the victim’s aunt, who testified that she observed defendant touching the victim’s vaginal area under the victim’s clothes. Defendant denied that he committed the crime. The credibility determinations of the jury are entitled to great deference, and there is no basis to conclude that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Sexual Abuse, 1st Degree.) Present— Wisner, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.